On applications for rehearing by Watkins, J.
The opinion of the court was delivered by
Nicuolls, C. J.
This case is governed by the principles announced this day in the cases of the State of Louisiana vs. The New Orleans Debenture Redemption Company of Louisiana, limited, No. 13,116, and the State of Louisiana vs. The Louisiana Debenture Company, Limited, No. 13,105.
For reasons assigned in those eases it is hereby ordered, adjudged *1823.and decreed that the judgment, appealed from in so far as the same •decrees the nullity and forfeiture of defendant’s chanter, be affirmed, .and that the same, in so far as it appoints a receiver or liquidator, be reversed, leaving to the State of Louisiana and all other parties in interest all rights under the law relative to the appointment of a receiver or liquidator to take charge of, liquidate and settle the affairs •of said corporation. Costs of Supreme Court to be borne by appellee.
Monroe, J., recused.